                                                                                       18-02341-DSC13
                                                                                                    1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Tonjion Scarbrough Johnson               }     Case No: 18-02341-DSC13
   SSN: XXX-XX-7728                         }
      DEBTOR(S).                            }
                                            }
                                            }

                                   ORDER GRANTING
This matter came before the Court on Tuesday, August 31, 2021 10:00 AM, for a hearing on the
following:
     RE: Doc #49; Amended Motion for Relief from Co-Debtor Stay Filed by Larry Darby,
     Attorney for Friedman Real Estate OBO Chateau Glen Oaks, LLC
Proper notice of the hearing was given and appearances were made by the following:
     Jonathan Riley, attorney for Friedman Real Estate OBO Chateau Glen Oaks, LLC
     Grafton Weinacker, attorney for Tonjion Scarbrough Johnson (Debtor)
     Mary Frances Fallaw, staff attorney for the Chapter 13 Trustee


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the filings, and for the reasons set forth on the record during the hearing, the
   Amended Motion for Relief from Co-Debtor Stay is granted.

Dated: 09/01/2021                                      /s/ D. SIMS CRAWFORD
                                                       D. SIMS CRAWFORD
                                                       United States Bankruptcy Judge
